EXHIBIT 10.1

 

SECOND AMENDMENT

TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

 

SECOND AMENDMENT, dated as of November 14, 2017 (this "Amendment"), to the
Revolving Credit, Term Loan and Security Agreement, dated as of March 31, 2017
(as amended, amended and restated, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), by and among GEE GROUP INC., an
Illinois corporation ("Holdings"), SCRIBE SOLUTIONS, INC., a Florida corporation
("Scribe"), AGILE RESOURCES, INC., a Georgia corporation ("Agile"), ACCESS DATA
CONSULTING CORPORATION, a Colorado corporation ("Access"), TRIAD PERSONNEL
SERVICES, INC., an Illinois corporation ("Triad Personnel"), TRIAD LOGISTICS,
INC., an Ohio corporation ("Triad Logistics"), PALADIN CONSULTING, INC., a Texas
corporation ("Paladin"), BMCH, INC., an Ohio corporation ("BMCH"), GEE GROUP
PORTFOLIO INC., a Delaware corporation and the surviving corporation of the
merger of SNI HOLDCO INC., a Delaware corporation, with and into GEE Group
Portfolio Inc., a Delaware corporation ("SNI Holdings"), and SNI COMPANIES, a
Delaware corporation ("SNI" and together with Holdings, Scribe, Agile, Access,
Triad Personnel, Triad Logistics, Paladin, BMCH, SNI Holdings and each other
Person joined thereto as a borrower from time to time, collectively, the
"Borrowers" and each a "Borrower"), each Subsidiary of Holdings listed as a
"Guarantor" on the signature pages thereto (together with each other Person
joined thereto as a guarantor from time to time, collectively, the "Guarantors",
and each a "Guarantor", and together with the Borrowers, collectively, the "Loan
Parties" and each a "Loan Party"), the lenders which now are or which thereafter
become a party thereto that make Revolving Advances thereunder (together with
their respective successors and assigns, collectively, the "Revolving Lenders"
and each a "Revolving Lender"), the lenders which now are or which thereafter
become a party thereto that made or acquire an interest in the Term Loans
(together with their respective successors and assigns, collectively, the "Term
Loan Lenders" and each a "Term Loan Lender", and together with the Revolving
Lenders, collectively, the "Lenders" and each a "Lender"), MGG INVESTMENT GROUP
LP ("MGG"), as administrative agent for the Lenders (together with its
successors and assigns, in such capacity, the "Administrative Agent"), as
collateral agent for the Lenders (together with its successors and assigns, in
such capacity, the "Collateral Agent"), and as term loan agent (together with
its successors and assigns, in such capacity, the "Term Loan Agent" and together
with the Administrative Agent and the Collateral Agent, each an "Agent" and,
collectively, the "Agents").

 

WHEREAS, the Loan Parties, the Agents and the Lenders are parties to the Credit
Agreement, pursuant to which the Lenders have made and may hereafter make
certain loans and have provided and may hereafter provide certain other
financial accommodations to the Borrowers;

 

WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Credit Agreement; and

 

WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Credit Agreement on the terms and conditions set forth herein.

 



  1

   



 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

2. Amendments.

 

(a) New Definitions. Section 1.2 of the Credit Agreement is hereby amended by
adding the following definitions, in appropriate alphabetical order:

 

(i) ""Administrative Agent's Account" means an account at a bank designated by
the Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the Other Documents.

 

(ii) ""Amendment No. 2" shall mean the Second Amendment to Revolving Credit,
Term Loan and Security Agreement, dated as of November 14, 2017, by and among
the Loan Parties, the Agents and the Lenders."

 

(iii) ""Amendment No. 2 Effective Date" shall mean the 'Amendment No. 2
Effective Date' as set forth in Amendment No. 2."

 

(iv) ""Excluded DACA Entities" shall mean Scribe, Agile, Access, Triad
Personnel, Triad Logistics, Paladin, BMCH and SNI."

 

(v) ""SNI Receipts" shall mean any cash received by Holdings or any of its
Subsidiaries related to or arising out of Holdings' acquisition of the SNI
Acquisition Assets that constitute one or more of the Extraordinary Receipts
identified in clauses (c), (d), (f) and (g) of the definition thereof."

 

(vi) ""Specified Prepayment Obligation" shall have the meaning specified in
Section 2.20(i) hereof."

 

(b) Deleted Definitions. Section 1.2 of the Credit Agreement is hereby amended
by deleting "Depository Accounts" and "PNC" therefrom.

 



  2

   



 

(c) Existing Definitions. Section 1.2 of the Credit Agreement is hereby amended
as follows:

 

(i) "Applicable Premium Trigger Event" is hereby amended by amending and
restating clause (b) therein as follows:

 

"(b) any payment by any Loan Party of all, or any part, of the principal amount
of the Term Loans for any reason (including, without limitation, any optional
prepayment or mandatory prepayment (other than (x) scheduled payments under
Section 2.3(c), (y) any mandatory prepayment under Section 2.20(b) or (z) any
mandatory prepayment under Section 2.20(d) of Extraordinary Receipts that are
not SNI Receipts) whether before or after (i) the occurrence of an Event of
Default, or (ii) the commencement of any Insolvency Proceeding, and
notwithstanding any acceleration (for any reason) of the Obligations;".

 

(ii) "Excluded Accounts" is hereby amended by (A) deleting the "and" at the end
of clause (b), (B) inserting "and" at the end of clause (c) and (C) inserting a
new clause (d) as follows:

 

"(d) deposit accounts into which there is deposited funds not exceeding $200,000
in the aggregate at any time outstanding for the purpose of securing
Indebtedness described in clause (m) of the definition of Permitted
Indebtedness."

 

(iii) "Permitted Encumbrances" is hereby amended by (A) retitling clause (dd) as
clause (ee) and (B) inserting a new clause (dd) as follows:

 

"(dd) deposits and pledges of cash securing Indebtedness described in clause (m)
of the definition of Permitted Indebtedness in an aggregate amount not to exceed
$200,000 at any time."

 

(iv) "Permitted Indebtedness" is hereby amended by amending and restating clause
(m) therein as follows:

 

"(m) Indebtedness incurred in respect of purchase cards (including so-called
"procurement cards" or "P-cards") incurred in the Ordinary Course of Business;".

 

(v) The following definitions are hereby amended and restated in their entirety
to read as follows:

 

(A) ""Applicable Margin" shall mean:

 

(a) for the period commencing on the Amendment No. 2 Effective Date up to and
including May 31, 2018, (i) so long as the Senior Leverage Ratio is equal to or
greater than 3.75 to 1.00, an amount equal to 9.75% for Advances consisting of
Domestic Rate Loans and 10.75% for Advances consisting of LIBOR Rate Loans and
(ii) so long as the Senior Leverage Ratio is less than 3.75 to 1.00, an amount
equal to 9.00% for Advances consisting of Domestic Rate Loans and 10.00% for
Advances consisting of LIBOR Rate Loans;

 

(b) for the period commencing on June 1, 2018 up to and including August 31,
2018, (i) so long as the Senior Leverage Ratio is equal to or greater than 4.00
to 1.00, an amount equal to 14.00% for Advances consisting of Domestic Rate
Loans and 15.00% for Advances consisting of LIBOR Rate Loans and (ii) so long as
the Senior Leverage Ratio is less than 4.00 to 1.00, an amount equal to 9.75%
for Advances consisting of Domestic Rate Loans and 10.75% for Advances
consisting of LIBOR Rate Loans; and

 



  3

   



 

(c) for the period commencing on September 1, 2018 through the remainder of the
Term, (i) so long as the Senior Leverage Ratio is equal to or greater than 3.50
to 1.00, an amount equal to 14.00% for Advances consisting of Domestic Rate
Loans and 15.00% for Advances consisting of LIBOR Rate Loans and (ii) so long as
the Senior Leverage Ratio is less than 3.50 to 1.00, an amount equal to 9.00%
for Advances consisting of Domestic Rate Loans and 10.00% for Advances
consisting of LIBOR Rate Loans;

 

which Senior Leverage Ratio (in the case of clauses (a), (b) and (c) above)
shall be calculated based on the financial results for the most recent trailing
twelve month period for which monthly financial statements and a certificate of
an Authorized Officer of Holdings are received by the Agents in accordance with
Section 9.9 and Section 9.10 of the Credit Agreement. Any adjustment of the
Applicable Margin will occur 2 Business Days after the date the Agents receive
the applicable monthly financial statements and a certificate of an Authorized
Officer of Holdings in accordance with Section 9.9 and Section 9.10 of the
Credit Agreement. Notwithstanding the foregoing, in the event that any financial
statement or certificate described in the preceding sentence is inaccurate and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin with respect to any Advance for any fiscal period, then the
Applicable Margin for such fiscal period shall be adjusted retroactively (to the
effective date of the determination of the Applicable Margin that was based upon
the delivery of such inaccurate financial statement or certificate) to reflect
the correct Applicable Margin, and the Borrowers shall promptly make payments to
the Agents and the Lenders to reflect such adjustment. For the avoidance of
doubt, the Applicable Margin effective as of the Amendment No. 2 Effective Date
shall equal the amount specified in clause (a)(i) of this definition."

 

(B) ""Base Rate" shall mean the rate last quoted by The Wall Street Journal as
the "Prime Rate" in the United States or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the "bank prime loan" rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Base Rate shall be
effective from and including the date such change is publicly announced as being
effective."

 

(C) ""Blocked Account Bank" shall mean each bank set forth on Schedule 4.8(j)."

 

(D) ""Blocked Accounts" shall mean the bank accounts of each Loan Party
maintained at one or more Blocked Account Banks set forth on Schedule 4.8(j)."

 

(E) ""Extraordinary Receipts" shall mean any cash received by Holdings or any of
its Subsidiaries not in the Ordinary Course of Business (and not consisting of
proceeds described in Section 2.20(a) or (c) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) proceeds of insurance, (d) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, (e) condemnation awards (and payments in lieu thereof), (f) indemnity
payments and (g) any purchase price adjustment received in connection with any
purchase agreement. For the avoidance of doubt, Extraordinary Receipts shall
include any SNI Receipts."

 



  4

   



 

(F) "Federal Funds Open Rate" shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Administrative Agent (an "Alternate Source") (or if
such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the "open" rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to Loan
Parties, effective on the date of any such change."

 

(G) ""Letter of Credit Sublimit" shall mean $0."

 

(H) ""Payment Office" shall mean the Administrative Agent's office located at
MGG Investment Group LP, 888 7th Avenue, New York, New York 10106, or at such
other office or offices of the Administrative Agent as may be designated in
writing from time to time by the Administrative Agent to the Collateral Agent
and the Borrowing Agent."

 

(I) ""Swing Loan Lender" shall mean MGG, in its capacity as lender of the Swing
Loans."

 

(d) Section 2.2 (Procedures for Requesting Revolving Advances; Procedures for
Selection of Applicable Interest Rates for All Advances). Section 2.2 is hereby
amended as follows:

 

(i) The first sentence of Section 2.2(a) is hereby amended and restated in its
entirety to read as follows:

 

"(a) Borrowing Agent on behalf of any Borrower may notify Administrative Agent
prior to 12:00 p.m. on a Business Day of a Borrower’s request to incur, on the
date that is no earlier than two (2) Business Days after the date on which such
request is made, a Revolving Advance hereunder; provided that the Borrower may
obtain no more than one Revolving Advance during any calendar week."

 

(ii) The first sentence of Section 2.2(b) is hereby amended and restated in its
entirety to read as follows:

 

"(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Administrative Agent written notice by no
later than 12:00 p.m. on the day which is three (3) Business Days prior to the
date such LIBOR Rate Loan is to be borrowed, specifying (i) the date of the
proposed borrowing (which shall be a Business Day), (ii) the type of borrowing
and the amount of such Advance to be borrowed, which amount shall be in a
minimum amount of $250,000 and in integral multiples of $100,000 thereafter, and
(iii) the duration of the first Interest Period therefor."

 



  5

   



 

(e) Section 2.20 (Mandatory and Voluntary Prepayments). Section 2.20 of the
Credit Agreement is hereby amended as follows:

 

(i) Section 2.20(c) is hereby amended and restated in its entirety to read as
follows:

 

"(c) In the event of any issuance or other incurrence of Indebtedness (other
than Permitted Indebtedness) by any Loan Party or any of its Subsidiaries or the
issuance of any Equity Interests by any Loan Party or any of its Subsidiaries,
the Borrowers shall, no later than three (3) Business Days after the receipt by
such Loan Party or such Subsidiary of (i) the Net Cash Proceeds from any such
issuance or incurrence of Indebtedness or (ii) the Net Cash Proceeds of any
issuance of Equity Interests (other than (A) after the satisfaction of the
Specified Prepayment Obligation, the Net Cash Proceeds of Equity Interests
issued for purposes of funding all or a portion of the purchase price of any
Permitted Acquisition so long as 100% of the Net Cash Proceeds received in
connection therewith are used to fund such purchase price and (B) after the
application of any Net Cash Proceeds of Equity Interests in accordance with
Section 2.20(e)(iii)(A), the next $5,000,000 of Net Cash Proceeds of Equity
Interests issued on or before December 31, 2017 that are used to prepay
Specified Subordinated Indebtedness in accordance with Section 7.17(b)), as
applicable, prepay the Advances in an amount equal to (x) prior to the
satisfaction of the Specified Prepayment Obligation, one hundred percent (100%)
of such Net Cash Proceeds and (y) after the satisfaction of the Specified
Prepayment Obligation, fifty percent (50%) of such Net Cash Proceeds."

 

(ii) Section 2.20(e)(ii) is hereby amended and restated in its entirety to read
as follows:

 

"(ii) the proceeds of a sale or other disposition of Revolving Loan Priority
Collateral described in Section 2.20(a) and the proceeds received by any Loan
Party or any of its Subsidiaries in connection with any Extraordinary Receipts
(other than any SNI Receipts that shall be applied in accordance with the second
proviso of this clause (ii)) constituting Revolving Loan Priority Collateral (to
the extent required to be prepaid pursuant to Section 2.20(d) hereof) shall be
applied as follows: (x) first, to the Revolving Advances, the Swing Loans, and
Letters of Credit (including cash collateralization of all Obligations relating
to any outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b)); provided however that if no Default or Event of Default has
occurred and is continuing, such prepayments shall not be applied to cash
collateralize any Obligations related to outstanding Letters of Credit) in such
order as Administrative Agent may determine, subject to Borrowers' ability to
re-borrow Revolving Advances in accordance with the terms hereof, and (y)
second, to the Term Loans against the remaining installments of principal of the
Term Loans in the inverse order of maturity; provided further that, prior to the
satisfaction of the Specified Prepayment Obligation, all SNI Receipts shall be
applied in accordance with Section 2.20(i);".

 



  6

   



 

(iii) Section 2.20(e)(iii) is hereby amended and restated in its entirety to
read as follows:

 

"(iii) the proceeds of any issuance or other incurrence of Indebtedness or
issuance of Equity Interests by any Loan Party or any of its Subsidiaries
described in Section 2.20(c) hereof shall be applied as follows: (A) to the
extent such proceeds are received by any Loan Party or any of its Subsidiaries
as a result of such Loan Party's issuance of Equity Interests in order to
satisfy the Specified Prepayment Obligation, such proceeds shall be applied in
accordance with Section 2.20(i) and (B) after the satisfaction of the Specified
Prepayment Obligation, (x) first, to the Term Loans against the remaining
installments of principal of the Term Loans in the inverse order of maturity,
and (y) second, to the remaining Advances (including cash collateralization of
all Obligations relating to any outstanding Letters of Credit in accordance with
the provisions of Section 3.2(b)); provided however that if no Default or Event
of Default has occurred and is continuing, such prepayments shall not be applied
to cash collateralize any Obligations related to outstanding Letters of Credit)
in such order as Administrative Agent may determine, subject to Borrowers'
ability to re-borrow Revolving Advances in accordance with the terms hereof;".

 

(iv) Section 2.20(e)(v) is hereby amended by amending and restating clause (3)
therein in its entirety as follows:

 

"(3) such Net Cash Proceeds are deposited into a Blocked Account until used for
such repair, replacement, reconstruction or purchase,".

 

(v) A new Section 2.20(i) shall be added to the Credit Agreement as follows:

 

"(i) Use commercially reasonable efforts to prepay, or cause to be prepaid,
$10,000,000 in principal amount of Advances outstanding (the "Specified
Prepayment Obligation"), which amount shall be applied to prepay the Term Loans
in accordance with Section 2.20(f)."

 

(f) Section 2.23 (Payment of Obligations). Section 2.23 is hereby amended by
deleting the phrase "or Depository Accounts" in clause (b) thereof.

 

(g) Section 3.15 (Second Amendment Fee). A new Section 3.15 shall be added to
the Credit Agreement as follows:

 

"3.15 Second Amendment Fee. The Borrowers shall pay to the Administrative Agent
for the account of the Lenders, in accordance with a written agreement among the
Agents and the Lenders, an amendment fee equal to $364,140.63, which fee shall
be deemed to be fully-earned on the Amendment No. 2 Effective Date and payable
on the earlier of (a) June 30, 2018 and (b) the first date on which all of the
Obligations are paid in full in cash and the Total Commitment of the Lenders is
terminated."

 

(h) Section 4.8 (Receivables, Deposit Accounts and Securities Accounts). Section
4.8 of the Credit Agreement is hereby amended as follows:

 

(i) Section 4.8(d) is hereby amended by deleting the phrase "and/or Depository
Accounts" in each instance where it appears therein.

 



  7

   



 

(ii) Section 4.8(h) is hereby amended and restated in its entirety as follows:

 

"(h) All proceeds of Collateral shall be deposited promptly, and in any event no
later than the next Business Day after the date of receipt thereof, by the Loan
Parties into a Blocked Account. Within thirty (30) days of the Amendment No. 2
Effective Date, each applicable Loan Party, Collateral Agent and each Blocked
Account Bank shall enter into a deposit account control agreement (a "Control
Agreement") in form and substance satisfactory to Collateral Agent that is
sufficient to give Collateral Agent "control" (for purposes of Articles 8 and 9
of the Uniform Commercial Code) over each Blocked Account (other than Excluded
Accounts and any accounts maintained by any Excluded DACA Entity; provided that
the aggregate amount on deposit in all accounts maintained by the Excluded DACA
Entities shall not exceed $2,000,000 at any time). Upon the terms and subject to
the conditions set forth in each Control Agreement with respect to each Blocked
Account, all amounts received in such Blocked Account shall, at the Collateral
Agent's direction, be wired each Business Day into the Administrative Agent's
Account, except that, so long as no Event of Default has occurred and is
continuing, the Collateral Agent will not direct the Blocked Account Bank to
transfer funds in such Blocked Account to the Administrative Agent's Account and
such funds may be used by the Borrowers in accordance with the terms of this
Agreement. All funds deposited in such Blocked Accounts shall immediately become
subject to the security interest of Collateral Agent for its own benefit and the
ratable benefit of Issuer, Lenders and all other holders of the Obligations, and
Borrowing Agent shall use commercially reasonable efforts to obtain the
agreement by such Blocked Account Bank to waive any offset rights against the
funds so deposited. Neither Collateral Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. Subject to Section 11.5 hereof, Administrative
Agent shall apply all funds received by it from the Blocked Accounts to the
satisfaction of the Obligations (including the cash collateralization of the
Letters of Credit) in such order as Administrative Agent shall determine in its
sole discretion; provided that, in the absence of any Event of Default,
Administrative Agent shall apply all such funds representing collection of
Receivables first to the prepayment of the principal amount of the Swing Loans,
if any, and then to the Revolving Advances."

 

(iii) Section 4.8(j) is hereby amended by deleting the phrase "and Depository
Accounts" in the parenthetical contained in the first sentence therein.

 

(i) Section 6.5(a) (Fixed Charge Coverage Ratio). Section 6.5(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 



  8

   



 

"(a) Fixed Charge Coverage Ratio. Cause to be maintained as of the last day of
each fiscal quarter, a Fixed Charge Coverage Ratio for Holdings and its
Subsidiaries on a Consolidated Basis of not less than the amount set forth below
opposite such fiscal quarter:

 



Fiscal Quarter Ending

Minimum Fixed Charge

Coverage Ratio

For the fiscal quarter ending December 31, 2017

1.25 to 1.00

For the two (2) fiscal quarters ending March 31, 2018

1.25 to 1.00

For the three (3) fiscal quarters ending June 30, 2018

1.25 to 1.00

For the four (4) fiscal quarters ending September 30, 2018 and for each four (4)
fiscal quarter period ending thereafter

1.25 to 1.00"



 

(j) Section 6.5(b) (Minimum EBITDA). Section 6.5(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

"(b) Minimum EBITDA. Cause to be maintained as of the last day of each fiscal
quarter, EBITDA for Holdings and its Subsidiaries on a Consolidated Basis of not
less than the amount set forth below opposite such fiscal quarter, in each case,
measured on a trailing four (4) quarter basis:

 



Fiscal Quarter Ending

EBITDA

December 31, 2017

$11,000,000

March 31, 2018

$11,000,000

June 30, 2018

$12,250,000

September 30, 2018

$13,250,000

December 31, 2018 and each fiscal quarter ending thereafter

$14,000,000"



 



  9

   



 

(k) Section 6.5(c) (Senior Leverage Ratio). Section 6.5(c) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

"(c) Senior Leverage Ratio. Cause to be maintained as of the last day of each
fiscal quarter, a Senior Leverage Ratio for Holdings and its Subsidiaries on a
Consolidated Basis of not greater than the amount set forth below opposite such
fiscal quarter, in each case, measured on a trailing four (4) quarter basis:

 



Fiscal Quarter Ending

Senior Leverage Ratio

December 31, 2017

5.25 to 1.00

March 31, 2018

5.25 to 1.00

June 30, 2018

4.25 to 1.00

September 30, 2018

4.00 to 1.00

December 31, 2018

3.50 to 1.00

March 31, 2019

3.00 to 1.00

June 30, 2019

2.75 to 1.00

September 30, 2019

2.75 to 1.00

December 31, 2019 and each fiscal quarter ending thereafter

2.50 to 1.00"



 

(l) Section 6.17(b) (Blocked Accounts). Section 6.17(b) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

"(b) [Reserved]."

 

(m) Section 8.1(i) (Blocked Accounts). Section 8.1(i) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

"(i) [Reserved];".

 

(n) Section 16.6 (Notice). The second paragraph of Section 16.6 of the Credit
Agreement is hereby amended as follows:

 

(i) Clause (i) is hereby amended and restated in its entirety as follows:

 

"(i) [Reserved]."

 

(ii) The lead-in to clause (ii) is hereby amended and restated in its entirety
as follows:

 

"(ii) If to Administrative Agent, Collateral Agent, Term Loan Agent, Issuer,
Swing Loan Lender, any Revolving Lender or any Term Loan Lender, to:".

 



  10

   



 

(o) Schedules to Credit Agreement. (i) Schedule 1.1 to the Credit Agreement is
hereby amended and restated and replaced in its entirety with the Schedule
attached as Annex I hereto and (ii) Schedule 4.8(j) to the Credit Agreement is
hereby amended and restated and replaced in its entirety with the Schedule
attached as Annex II hereto.

 

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a) Representations and Warranties; No Event of Default. (i) The representations
and warranties herein, in the Credit Agreement and in each Other Document,
certificate or other writing delivered by or on behalf of the Loan Parties to
any Agent or any Lender pursuant to the Credit Agreement or any Other Document
on or prior to the Amendment No. 2 Effective Date are true and correct in all
material respects (except that such materiality qualifier shall not be applied
to any representations or warranties that already are qualified or modified as
to "materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Amendment No. 2 Effective Date as though
made on and as of such date (unless such representations or warranties are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applied to any representations or warranties
that already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), other than (A) the representations and warranties contained in
Section 5.5(a) and (b) of the Credit Agreement to the extent that the Pro Forma
Balance Sheet and the Projections were prepared in part based on representations
and warranties made by the Acquired Companies and/or the SNIH Stockholders (as
each such term is defined in the SNI Acquisition Documents) in respect of the
balance sheet and the cash flow and balance sheet projections of the Acquired
Companies that were not true and correct in all material respects as of the
Closing Date and (B) the representations and warranties contained in Section
5.19 of the Credit Agreement that there has been no breach of any material term
or condition of the SNI Acquisition Documents to the extent that any
representations and warranties made by the Acquired Companies and/or the SNIH
Stockholders were not true and correct in all material respects as of the
Closing Date, and (ii) no Default or Event of Default has occurred and is
continuing as of the Amendment No. 2 Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation, or
limited liability company duly organized, validly existing and in good standing
under the laws of the state or jurisdiction of its organization, (ii) has all
requisite power and authority to conduct its business as now conducted and as
presently contemplated and to execute this Amendment and deliver each Other
Document to which it is a party, and to consummate the transactions contemplated
hereby and by the Credit Agreement, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.

 



  11

   



 

(c) Authorization, Etc. The execution, delivery and performance of this
Amendment by the Loan Parties, and the performance of the Credit Agreement, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Organizational Documents, (B) any material law or
regulation, or any judgment, order or decree of any Governmental Body or (C) any
Material Contract binding on or otherwise affecting it or any of its properties,
(iii) do not and will not result in or require the creation of any Lien (other
than pursuant to any Other Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except, in the case of clause (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Body is required in connection
with the due execution, delivery and performance by any Loan Party of this
Amendment or any Other Document to which it is or will be a party.

 

(e) Enforceability. This Amendment is, and each Other Document to which any Loan
Party is or will be a party, when delivered hereunder, will be, a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and by principles of equity.

 

4. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment No. 2 Effective
Date"):

 

(a) Payment of Fees, Etc. The Borrowers shall have paid, on or before the
Amendment No. 2 Effective Date, all fees (including the fees of Schulte Roth &
Zabel LLP, counsel to the Agents and the Lenders), costs, expenses and taxes
then payable pursuant to Article III and Section 16.09 of the Credit Agreement.

 

(b) Representations and Warranties. The representations and warranties contained
in this Amendment, the Credit Agreement and in each Other Document shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of the Amendment No. 2
Effective Date as though made on and as of such date, (i) except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct on
and as of such earlier date) and (ii) other than (A) the representations and
warranties contained in Section 5.5(a) and (b) of the Credit Agreement to the
extent that the Pro Forma Balance Sheet and the Projections were prepared in
part based on representations and warranties made by the Acquired Companies
and/or the SNIH Stockholders (as each such term is defined in the SNI
Acquisition Documents) in respect of the balance sheet and the cash flow and
balance sheet projections of the Acquired Companies that were not true and
correct in all material respects as of the Closing Date and (B) the
representations and warranties contained in Section 5.19 of the Credit Agreement
that there has been no breach of any material term or condition of the SNI
Acquisition Documents to the extent that any representations and warranties made
by the Acquired Companies and/or the SNIH Stockholders were not true and correct
in all material respects as of the Closing Date.

 



  12

   



 

(c) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Amendment No. 2 Effective Date or result from
this Amendment becoming effective in accordance with its terms.

 

(d) Delivery of Documents. The Agents shall have received on or before the
Amendment No. 2 Effective Date this Amendment, duly executed by the Loan
Parties, each Agent and each Lender.

 

(e) Material Adverse Effect. The Agents shall have determined, in their
reasonable judgment, that no event or development shall have occurred since June
30, 2017, which could reasonably be expected to have a Material Adverse Effect.

 

(f) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Agents and the Lenders, a
perfected, first priority Lien on and security interest in all of the
Collateral, subject only to Permitted Encumbrances, to the extent such Liens and
security interests are required pursuant to the Credit Agreement and the Other
Documents to be granted or perfected on or before the Amendment No. 2 Effective
Date.

 

(g) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental Body
or other Person required in connection with the Credit Agreement and any Other
Document or the transactions contemplated thereby or the conduct of the Loan
Parties' business shall have been obtained or made and shall be in full force
and effect. There shall exist no claim, action, suit, investigation, litigation
or proceeding (including, without limitation, shareholder or derivative
litigation) pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Body which (i) relates to the
Credit Agreement and the Other Documents or the transactions contemplated
thereby or (ii) could reasonably be expected to have a Material Adverse Effect.

 

5. Continued Effectiveness of the Credit Agreement and Other Documents. Each
Loan Party hereby (i) acknowledges and consents to this Amendment, (ii) confirms
and agrees that the Credit Agreement and each Other Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Amendment
No. 2 Effective Date all references in any such Other Document to "the Credit
Agreement", the "Agreement", "thereto", "thereof", "thereunder" or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended or modified by this Amendment, and (iii) confirms and agrees that to the
extent that any such Other Document purports to assign or pledge to the
Collateral Agent for the benefit of the Agents and the Lenders, or to grant to
the Collateral Agent for the benefit of the Agents and the Lenders a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Credit Agreement (as
amended hereby) and the Other Documents, such pledge, assignment and/or grant of
the security interest or Lien is hereby ratified and confirmed in all respects.
This Amendment does not and shall not affect any of the obligations of the Loan
Parties, other than as expressly provided herein, including, without limitation,
the Loan Parties' obligations to repay the Loans in accordance with the terms of
Credit Agreement, or the obligations of the Loan Parties under any Other
Document to which they are a party, all of which obligations shall remain in
full force and effect. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Agents or any Lender under the Credit
Agreement or any Other Document, nor constitute a waiver of any provision of the
Credit Agreement or any Other Document.

 



  13

   



 

6. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

 

7. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.

 

8. Release.

 

(a) Each Loan Party hereby acknowledges and agrees that: (a) neither it nor any
of its Affiliates has any claim or cause of action against any Agent or any
Lender (or any of their respective Affiliates, officers, directors, employees,
attorneys, consultants or agents) under the Credit Agreement and the Other
Documents and (b) each Agent and each Lender has heretofore properly performed
and satisfied in a timely manner all of its obligations to such Loan Party and
its Affiliates under the Credit Agreement and the Other Documents.
Notwithstanding the foregoing, the Agents and the Lenders wish (and each Loan
Party agrees) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agents' and the Lenders' rights, interests, security and/or remedies
under the Credit Agreement and the Other Documents. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Amendment No.
2 Effective Date and arising out of, connected with or related in any way to
this Amendment, the Credit Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or the agreements of any Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of each Loan Party, or the making of any Loans, or the management of
such Loans or the Collateral, in each case, on or prior to the Amendment No. 2
Effective Date.

 



  14

   



 

(b) As to each and every claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of each provision of applicable federal or state law (including without
limitation the laws of the state of New York), if any, pertaining to general
releases after having been advised by its legal counsel with respect thereto.

 

(c) Each Loan Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such claims, demands, or causes of action and agrees that this instrument shall
be and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(d) Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 9. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the Other Documents or any of its obligations thereunder, or
the validity, priority, enforceability or the extent of Collateral Agent's Lien
on any item of Collateral under the Credit Agreement or the Other Documents. If
any Loan Party or any of its respective successors, assigns, or officers,
directors, employees, agents and attorneys, or any Person acting for or on
behalf of, or claiming through it violate the foregoing covenant, such Person,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as the Released Parties may sustain as a
result of such violation, all reasonable attorneys' fees and costs incurred by
the Released Parties as a result of such violation.

 

9. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.

 

10. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 



  15

   



 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes an "Other Document" under the Credit Agreement. Accordingly, it
shall be an immediate Event of Default under the Credit Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.

 

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

[Remainder of page intentionally left blank.]

 



  16

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 



BORROWERS:

 

GEE GROUP INC.

 



By: ________________________

Name:

Title:

 

 

 

 

 

 

 

SCRIBE SOLUTIONS INC.

 



By: ________________________

Name:

Title:

 

 

 

 

 

 

 

AGILE RESOURCES, INC.

 



By: ________________________

Name:

Title:

 

 

 

 

 

 

 

ACCESS DATA CONSULTING CORPORATION

 



By: ________________________

Name:

Title:

 

 

 

 

 

 

 

TRIAD PERSONNEL SERVICES, INC.

   

By: ________________________

Name:

Title:

 

 

 

 

 

 

 

TRIAD LOGISTICS, INC.

 



By: ________________________

Name:

Title:

 

 

 

 

 

 

 

PALADIN CONSULTING, INC.

 



By: ________________________

Name:

Title:

 



 



  17

   



 



 

BMCH, INC.

  



By: ________________________

Name:

Title:

 

 

 



 



 

GEE GROUP PORTFOLIO INC.

  



By: ________________________

Name:

Title:

 

 

 



 



 

SNI COMPANIES

 





By: ________________________

Name:

Title:

 



 



  18

   



 

 



AGENTS:



 

MGG INVESTMENT GROUP LP,

as Administrative Agent, Collateral Agent and Term Loan Agent





By: MGG GP LLC, its general partner

 

 

 

 

 



 

By: __________________________

Name:

Title:

 

 

 

 

 

LENDERS:

 

MGG SPECIALTY FINANCE FUND LP, as a

Term Loan Lender and a Revolving Lender

  



By: MGG Investment Group GP LLC

  



By: ___________________________

Name:

Title:

 



 



 

MGG FUNDING II, LLC, as a

Term Loan Lender

 



By: MGG Investment Group GP LLC





By: ___________________________

Name:

Title:





MGG SF DRAWDOWN UNLEVERED FUND LP, as a Term Loan Lender

   



By: MGG Investment Group GP LLC, its general partner

  



By: __________________________

Name:

Title:

 

 

 



 



 

MGG SF EVERGREEN UNLEVERED FUND LP, as a Term Loan Lender





By: MGG Investment Group GP LLC, its general partner





By: __________________________

Name:

Title:

  



MGG SF EVERGREEN MASTER FUND (CAYMAN) LP, as a Term Loan Lender

  



By: MGG Investment Group GP LLC, its general partner

  



By: __________________________

Name:

Title:





MGG SF DRAWDOWN MASTER FUND (CAYMAN) LP, as a Term Loan Lender

  



By: MGG Investment Group GP II LLC, its general partner





By: __________________________

Name:

Title:

 



 



  19

   



 

Annex I

 

Schedule 1.1

Commitments

 



Lender

 

Revolving Commitment Amount

 

 

Revolving Loan Commitment Percentage

 

 

Term Loan Commitment Amount

 

 

Term Loan Commitment Percentage

 

 

Total Commitment

Amount

 

 

Total Commitment Percentage

 

MGG Specialty Finance Fund LP

 

$ 25,000,000

 

 

 

100 %

 

$ 7,500,000

 

 

 

15.385 %

 

$ 32,500,000

 

 

 

44.068 %

MGG Funding II, LLC

 

$ 0

 

 

 

0 %

 

$ 20,687,415

 

 

 

42.436 %

 

$ 20,687,415

 

 

 

28.051 %

MGG SF Drawdown Unlevered Fund LP

 

$ 0

 

 

 

0 %

 

$ 5,825,504

 

 

 

11.950 %

 

$ 5,825,504

 

 

 

7.899 %

MGG SF Evergreen Unlevered Fund LP

 

$ 0

 

 

 

0 %

 

$ 5,282,986

 

 

 

10.837 %

 

$ 5,282,986

 

 

 

7.163 %

MGG SF Evergreen Master Fund (Cayman) LP

 

$ 0

 

 

 

0 %

 

$ 3,873,982

 

 

 

7.947 %

 

$ 3,873,982

 

 

 

5.253 %

MGG SF Drawdown Master Fund (Cayman) LP

 

$ 0

 

 

 

0 %

 

$ 5,580,113

 

 

 

11.446 %

 

$ 5,580,113

 

 

 

7.566 %

Total

 

$ 25,000,000

 

 

 

100 %

 

$ 48,750,000

 

 

 

100.000 %

 

$ 73,750,000

 

 

 

100.000 %



 



  20

   



 

Annex II

 

Deposit and Investment Accounts

 

 

 



21



 